
	
		I
		112th CONGRESS
		2d Session
		H. R. 6545
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Sensenbrenner
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Administrator of the Environmental
		  Protection Agency to use the commercially available volume of cellulosic
		  biofuel in setting requirements for the renewable fuel program under the Clean
		  Air Act, and for other purposes.
	
	
		1.Amendment to the Clean Air
			 ActSection 211(o)(7)(D)(i) of
			 the Clean Air Act (42 U.S.C. 7545(o)(7)(D)(i)) is amended—
			(1)by striking
			 , as determined by the Administrator based on the estimate provided
			 under paragraph (3)(A);
			(2)by striking
			 the Administrator may also reduce and inserting the
			 Administrator shall also reduce; and
			(3)by inserting For purposes of this subparagraph, the projected volume of
			 cellulosic biofuel production for a calendar year shall not be more than 5
			 percent or 1 million gallons (whichever is greater) more than the total volume
			 of cellulosic biofuel that was commercially available for the most recent
			 calendar year for which such total volume is known. after by the
			 same or a lesser volume..
			
